                          Case 2:19-cv-01176-APG-VCF Document 43 Filed 05/05/20 Page 1 of 2



                      1    THORPE SHWER, P.C.
                           William L. Thorpe (Admitted Pro Hac Vice)
                      2    3200 North Central Avenue, Suite 1560
                           Phoenix, Arizona 85012-2441
                      3    Telephone: (602) 682-6100
                           Email: docket@thorpeshwer.com
                      4    Email: wthorpe@thorpeshwer.com
                      5    MESSNER REEVES LLP
                           Renee Finch (Nevada Bar No. 13118)
                      6    8945 W. Russell Road, Suite 300
                           Las Vegas, Nevada 89148
                      7    Telephone: (702) 363-5100
                           Facsimile: (702) 363-5101
                      8    Email: rfinch@messner.com
                      9    Attorneys for Defendants
                           JB Hunt Transport, Inc. and Timothy
                     10    Alan Bowman
                     11                           THE UNITED STATES DISTRICT COURT
THORPE SHWER, P.C.




                     12                                  FOR THE DISTRICT OF NEVADA
                     13   BARBARA ANN ENGLISH,                           CASE NO.: 2:19-CV-01176-APG-VCF
                          individually,
                     14                                                  STIPULATION FOR DISMISSAL
                                            Plaintiff,                   WITH PREJUDICE AND PROPOSED
                     15                                                  FORM OF ORDER
                          v.
                     16
                          TIMOTHY ANN BOWMAN,
                     17   individually, JB HUNT TRANSPORT,               (Assigned to the Hon. Andrew P. Gordon)
                          INC., a foreign corporation; DOE
                     18   INDIVIDUALS 1-20, inclusive; and
                          ROE CORPORATIONS 1-20, inclusive,
                     19
                                            Defendant(s).
                     20
                     21
                     22             Defendants J.B. Hunt Corp., J.B. Hunt Transport, Inc., and Timothy Ann Bowman
                     23   (collectively, “Defendants”), by and through their counsel of record, and Plaintiff Barbara
                     24   Ann English (“Plaintiff”), by and through her counsel of record, jointly stipulate that the
                     25   Court may enter its Order in the form attached, and that this action and the claims of
                     26   Plaintiff shall be dismissed with prejudice in their entirety, and that Plaintiff and
                     27   Defendants will each bear their own attorneys’ fees and costs.
                     28
                           {04133109 / 1}

                          9156078
                          Case 2:19-cv-01176-APG-VCF Document 43 Filed 05/05/20 Page 2 of 2



                      1   DATED this 5th day of May, 2020.                 DATED this 5th day of May, 2020.
                      2    DIMOPOULOS INJURY LAW                           THORPE SHWER, P.C.
                      3
                           By /s/ Garnet E. Beal (with permission)         By /s/William L. Thorpe (with permission)
                      4       Garnet E. Beal, Esq.                            William L. Thorpe
                              Attorneys for Plaintiff                         Pro Hac Vice
                      5                                                       Attorneys for Defendants
                      6                                                      and
                      7                                                    By /s/ Renee M. Finch_________________
                                                                              MESSNER REEVES LLP
                      8                                                       Renee Finch
                                                                              Nevada Bar No. 13118
                      9                                                       Co-Counsel for Defendants
                     10
                                                                    ORDER
                     11
THORPE SHWER, P.C.




                     12
                     13             Pursuant to the stipulation of the parties, it is hereby ORDERED that this matter
                     14   be dismissed in its entirety, with prejudice, and with each party to bear its own attorneys’
                     15   fees and costs.
                     16   DATED: May 5, 2020.
                     17
                                                                      ______________________________________
                     18                                               UNITED STATES DISTRICT JUDGE
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                           {04133109 / 1}
                                                                       2
                          9156078
